Name: COMMISSION REGULATION (EC) No 432/96 of 8 March 1996 amending Regulation (EC) No 1072/95 opening a standing invitation to tender for the export of barley held by the German intervention agency
 Type: Regulation
 Subject Matter: trade;  trade policy;  plant product;  Europe;  tariff policy
 Date Published: nan

 9 . 3 . 96 EN Official Journal of the European Communities No L 60/15 COMMISSION REGULATION (EC) No 432/96 of 8 March 1996 amending Regulation (EC) No 1072/95 opening a standing invitation to tender for the export of barley held by the German intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, 2. The following Article 6a is added after Article 6 : 'Article 6a By derogation from Article 12 of Regulation (EEC) No 3002/92, the documents relating to the sale of barley in accordance with this Regulation, and in particular the export licence, the removal order referred to in Article 3 ( 1 ) (b) of Regulation (EEC) No 3002/92, the export declaration and, where necessary, the T5 copy shall carry the entry: Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Regulation (EC) No 1863/95 (2), and in particular Article 5 thereof,  Cebada de intervenciÃ ³n sin aplicaciÃ ³n de restitu ­ ciÃ ³n ni gravamen, Reglamento (CE) n ° 1072/95,  Byg fra intervention uden restitionsydelse eller -afgift, forordning (EF) nr. 1072/95, Whereas Article 2a ( 1 ) of Commission Regulation (EC) No 1072/95 (3), as last amended by Regulation (EC) No 41 /96 (4), stipulates that the price to be paid for the export is to be that quoted in the tender and that no export refund or tax is to be applied; whereas that Article stipu ­ lates that no export refund or monthly increase is to be granted; whereas, in order to keep within the spirit of the Regulation and for the sake of clarity, it should be speci ­ fied that no tax is to be applied;  Interventionsgerste ohne Anwendung von Aus ­ fuhrerstattungen oder Ausfuhrabgaben, Verordnung (EG) Nr. 1072/95,  Intervention barley without application of refund or tax, Regulation (EC) No 1072/95, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,  Ã Ã Ã ¹Ã ¸Ã ® ÃÃ ±Ã Ã ­Ã ¼Ã ²Ã ±Ã Ã ·Ã  Ã Ã Ã Ã ¯Ã  Ã µÃ Ã ±Ã Ã ¼Ã ¿Ã ³Ã ® Ã µÃÃ ¹Ã Ã Ã Ã ¿ ­ Ã Ã ®Ã  Ã ® Ã Ã Ã Ã ¿Ã , Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1072/95 ,  Orge d intervention ne donnant pas lieu Ã restitu ­ tion ni taxe, rÃ ¨glement (CE) n0 1072/95,  Orzo d intervento senza applicazione di restituzione nÃ © di tassa, regolamento (CE) n . 1072/95, HAS ADOPTED THIS REGULATION:  Gerst uit interventie, zonder toepassing van resti ­ tutie of belasting, Verordening (EG) nr. 1072/95,  Cevada de intervenÃ §Ã £o sem aplicaÃ §Ã £o de uma resti ­ tuÃ §Ã £o, ou imposiÃ §Ã £o, Regulamento (CE) n ? 1072/95, Article 1  Intervento-ohraa,. johon ei sovelleta vientitukeaeikÃ ¤ vientimaksua, asetus (EY) N:o 1072/95,  Interventionkorn, utan tillÃ ¤mpning av bidrag eller avgift, fÃ ¶rordning (EG) nr 1072/95'.Regulation (EC) No 1072/95 is hereby amended as follows: 1 . Article 2a (2) is replaced by the following: Article 2 '2 . No export refund or tax or monthly increase shall be granted on exports carried out pursuant to this Regulation .'; This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 179, 29. 7. 1995, p. 1 . (3) OJ No L 108 , 13 . 5. 1995, p. 43. (4 OJ No L 10, 13 . 1 . 1996, p. 8 . It shall apply from 29 February 1996 . No L 60/ 16 EN Official Journal of the European Communities 9 . 3 . 96 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 March 1996 . For the Commission Franz FISCHLER Member of the Commission